                                            Case 4:21-cv-00026-YGR Document 17 Filed 02/19/21 Page 1 of 4



                                      1   JORDAN S. ALTURA (SBN: 209431)
                                          jaltura@grsm.com
                                      2   REBECCA A. HULL (SBN: 99802)
                                          rhull@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      5   Facsimile: (415) 986-8054

                                      6   Attorneys for Defendant
                                          HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY
                                      7
                                          Glenn R. Kantor – State Bar No. 122643
                                      8    E-mail: gkantor@kantorlaw.net
                                          Anna Martin – State Bar No. 154279
                                      9    E-mail: amartin@kantorlaw.net
                                          KANTOR & KANTOR, LLP
                                     10   19839 Nordhoff Street
                                          Northridge, CA 91324
                                     11   Telephone: (818) 886-2525
Gordon Rees Scully Mansukhani, LLP




                                          Facsimile: (818) 350-6272
                                     12
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                          Attorneys for Plaintiff
                                     13   ELISA THOMPSON

                                     14   TIMOTHY J. NALLY
                                          California Bar No. 288728
                                     15   E-Mail: Timothy.Nally@lewisbrisbois.com
                                          LEWIS BRISBOIS BISGAARD & SMITH LLP
                                     16   2020 West El Camino Avenue, Suite 700
                                          Sacramento, CA 95833
                                     17   Telephone: 916-646-8235
                                          Facsimile: 916-564-5444
                                     18
                                          Attorneys for Defendants
                                     19   ORACLE CORPORATION, ORACLE AMERICA, INC., and
                                          ORACLE CORPORATION LONG TERM DISABILITY PLAN
                                     20
                                                                     UNITED STATES DISTRICT COURT
                                     21
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                     22
                                          ELISA THOMPSON                       )         Case No. 4:21-cv-00026-YGR
                                     23                                        )
                                                     Plaintiff,                )         ORDER GRANTING
                                     24                                        )         STIPULATION TO (1) EXTEND
                                                 v.                            )         TIME TO RESPOND TO
                                     25                                                  COMPLAINT (L.R. 6-1(a)); AND
                                                                               )
                                          ORACLE CORPORATION; ORACLE AMERICA, )          (2) CONTINUE CASE
                                     26   INC.; ORACLE CORPORATION LONG TERM             MANAGEMENT CONFERENCE
                                          DISABILITY PLAN; and HARTFORD LIFE & )         DATE; [PROPOSED] ORDER RE
                                     27   ACCIDENT INSURANCE COMPANY,          )         CONTINUANCE OF CASE
                                                                               )         MANAGEMENT CONFERENCE
                                     28              Defendants.               )
                                                                           -1-          Case No. 4:21-cv-00026-YGR
                                          STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT AND TO CONTINUE
                                                    CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
                                            Case 4:21-cv-00026-YGR Document 17 Filed 02/19/21 Page 2 of 4



                                      1          TO THE HONORABLE COURT:

                                      2          Plaintiff Elisa Thompson (“Plaintiff”), and Defendants Hartford Life and Accident

                                      3   Insurance Company, and Oracle Corporation, Oracle America, Inc., and Oracle Corporation

                                      4   Long Term Disability Plan (collectively “Defendants”), by and through their respective counsel

                                      5   of record, hereby agree and stipulate to the following:

                                      6          WHEREAS Plaintiff filed her Complaint on January 4, 2021, and served Defendants

                                      7   Hartford Life and Accident Insurance Company, Oracle Corporation, and Oracle America, Inc.,

                                      8   on January 22, 2021, and Oracle Corporation Long Term Disability Plan (“the Plan”) on

                                      9   January 27, 2021;

                                     10          WHEREAS the current deadline for Hartford Life and Accident Insurance Company, and

                                     11   Oracle Corporation, Oracle America, Inc., to respond to the Complaint is February 12, 2021, and
Gordon Rees Scully Mansukhani, LLP




                                     12   the Plan’s current deadline to respond to the Complaint is February 17, 2021;
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13          WHEREAS Defendants require additional time to prepare their responses to the

                                     14   Complaint, and Plaintiff and Defendants have agreed that Defendants shall have through and

                                     15   including March 1, 2021, to file their responses to Plaintiff’s Complaint;

                                     16          WHEREAS there has been no prior extension of time to respond to the Complaint;

                                     17          WHEREAS on February 9, 2021, as the parties were preparing to file a stipulation

                                     18   memorializing their agreement to extend Defendants’ time to respond to the Complaint, the

                                     19   Court entered its Order (ECF 15) setting a case management conference for March 1, 2021, the

                                     20   date on which the parties contemplated that Defendants’ responsive pleadings would be due, and

                                     21   ordering that case management statements be filed on or before February 22, 2021; and

                                     22          WHEREAS the Defendants wish to prepare and file their responsive pleadings prior to

                                     23   preparing a case management statement;

                                     24          IT IS THEREFORE STIPULATED and agreed, by and between Plaintiff and Defendants

                                     25   through their respective counsel of record, that Defendants shall have until and through March 1,

                                     26   2021, to file their responses to Plaintiff’s Complaint, and

                                     27          IT IS FURTHER STIPULATED that the Case Management Conference now set for

                                     28   March 1, 2021, shall be continued to a date shortly thereafter that is convenient to the Court’s
                                                                           -2-          Case No. 4:21-cv-00026-YGR
                                          STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT AND TO CONTINUE
                                                    CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
                                            Case 4:21-cv-00026-YGR Document 17 Filed 02/19/21 Page 3 of 4



                                      1   calendar.

                                      2          IT IS SO STIPULATED.

                                      3

                                      4   Dated: February 10, 2021                    KANTOR & KANTOR LLP

                                      5

                                      6                                               By /s/ Glenn R. Kantor
                                                                                             Glenn R. Kantor
                                      7                                                      Anna Martin
                                                                                      Attorneys for Plaintiff
                                      8                                               ELISA THOMPSON
                                      9
                                          Dated: February 10, 2021                    GORDON REES SCULLY MANSUKHANI, LLP
                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                                                                      By /s/ Jordan S. Altura
                                     12
   275 Battery Street, Suite 2000




                                                                                             Jordan S. Altura
     San Francisco, CA 94111




                                                                                             Rebecca A. Hull
                                     13                                               Attorneys for Defendant
                                                                                      HARTFORD LIFE AND ACCIDENT
                                     14                                               INSURANCE COMPANY
                                     15

                                     16   Dated: February 10, 2021                    LEWIS BRISBOIS BISGAARD & SMITH LLP

                                     17

                                     18                                               By /s/ Timothy J. Nally
                                                                                             Timothy J. Nally
                                     19                                               Attorneys for Defendants
                                                                                      ORACLE CORPORATION, ORACLE AMERICA,
                                     20                                               INC., and ORACLE CORPORATION LONG
                                                                                      TERM DISABILITY PLAN
                                     21

                                     22                           ATTESTATION OF E-FILED SIGNATURE

                                     23           I, Jordan S. Altura, am the ECF user whose ID and password are being used to file this
                                          Stipulation to Extend Time to Respond to Complaint. In compliance with Local Rule 5-1(i), I
                                     24   hereby attest that Glenn R. Kantor, counsel for Plaintiff Elisa Thompson, and Timothy J. Nally,
                                          counsel for Defendants Oracle Corporation, Oracle America, Inc. and Oracle Corporation Long
                                     25   Term Disability Plan, have concurred in this filing.
                                     26
                                          Dated: February 10, 2021                    By /s/ Jordan S. Altura
                                     27                                                     Jordan S. Altura
                                     28
                                                                           -3-          Case No. 4:21-cv-00026-YGR
                                          STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT AND TO CONTINUE
                                                    CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
                                             Case 4:21-cv-00026-YGR Document 17 Filed 02/19/21 Page 4 of 4



                                       1                                      [PROPOSED] ORDER

                                       2          Having reviewed the foregoing Stipulation of the parties, and good cause appearing

                                       3   therefor,

                                       4          IT IS HEREBY ORDERED:

                                       5          That Defendants shall have until and through March 1, 2021, to file their responses to

                                       6   Plaintiff’s Complaint; and

                                       7          That the currently scheduled March 1, 2021 Case Management Conference is

                                       8   CONTINUED to April 26, 2021, at 2:00 p.m., with a joint Case Management Statement due

                                       9   on April 19, 2021.

                                      10

                                      11   Dated: February 19, 2021
 Gordon Rees Scully Mansukhani, LLP




                                                                                        YVONNE GONZALEZ RODGERS ROGERS
                                      12                                                  UNITED STATES DISTRICT JUDGE
    275 Battery Street, Suite 2000
      San Francisco, CA 94111




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
1229125/56461592v.1

                                                                            -4-          Case No. 4:21-cv-00026-YGR
                                           STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT AND TO CONTINUE
                                                     CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
